Affirmed and
Memorandum Opinion filed May 19, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00331-CR
____________
 
ROXANNA D. CESARIO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 1128965
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant entered a plea of guilty to aggregate theft of over
$200,000.  After a pre-sentence investigation report, on March 4, 2010, the
trial court sentenced appellant to confinement for twenty-five years in the
Institutional Division of the Texas Department of Criminal Justice and ordered
that restitution be paid.  Appellant filed a timely notice of appeal.
            Appellant’s appointed counsel filed a brief in which she
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  On April 26, 2011, appellant filed a pro se response to counsel’s
brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree that the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).  
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Boyce. 
Do Not Publish — Tex. R. App.
P. 47.2(b).